DETAILED ACTION
This application is examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed on 06/22/2021.
Claims 1, 3-17, 19 and 21-32 are pending of which claims 1, 16, 28 and 30 are independent claims, and claims 2, 18 and 20 are canceled.

Claim Rejections - 35 USC § 103
5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1, 3, 5, 9-10, 13-16,19, 21, 23,  and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190246395 to Huang (hereinafter “Huang”) in view of  US. Pub. 20190222284 to Huang-2284(hereinafter “Huang-2284”).

Regarding claim 1: Huang discloses a method of wireless communication performed by a user equipment (UE), comprising: receiving a configuration that indicates an Huang, see paragraph[0068], a UE is configured with a list of up to M candidate Transmission Configuration Indication (TCI) states), wherein a first pre-emption indication field and a second pre-emption indication field, of the pre-emption indication fields( Huang,  see paragraph[0230], one DCI format which is denoted as DCI format 2_1 is used for indicating preemption indication, and see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and pre-emption is indicated as follows: pre-emption indication field 1, Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits), correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states, respectively( Huang, see paragraph[0415], if a TCI is Present in DCI, it is set as `Enabled` state), and wherein the first pre-emption indication field is different from the second pre- emption indication field, and the first set of TCI states is different from the second set of TCI states(see paragraphs [0462], both the first and second PI are configured to different cells and are different from each other, for example, if any of the two bits representing the two different PIs is each set to 1, the UE could determine the corresponding resource on the OFDM symbol is transmitted, for example, assuming that SCS of an activated BWP of a first serving cell is 60 kHz, SCS of an activated BWP of a second serving cell is 15 kHz and if a UE is configured by a base station to receive a DCI(s) comprising two PIs in a first serving cell every periodicity of 1 slot, the PI corresponding to 15 kHz SCS indicates resource for 3.5 OFDM symbols; a first bit in a first DCI would indicate PI for half of an OFDM symbol and a second bit in a second DCI would indicate PI for another half of the OFDM symbol; a UE could determine whether a corresponding resource on the OFDM symbol is transmitted or not based on a first value of the first bit and a second value of the second bit); receiving downlink control information (DCI) that includes a pre-emption indication that is indicated as a set of bits in the first pre-emption indication field or the second pre-emption indication field(Huang, see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and configuration of  component carriers with pre-emption indicator where  each pre-emption is indicated as follows: pre-emption indication field 1 , Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits); determining whether the UE is scheduled to receive a communication in one or more pre- empted resources indicated by the set of bits, via a component carrier associated with thsee paragraph [0462],  if a UE is configured by a base station to receive a DCI(s) comprising two PIs in a first serving cell every periodicity 1 slot, the PI corresponding to 15 kHz SCS indicates resource for 3.5 OFDM symbols; a first bit in a first DCI would indicate PI for half of an OFDM symbol and a second bit in a second DCI would indicate PI for another half of the OFDM symbol, and  UE could determine whether a corresponding resource on the OFDM symbol is transmitted or not based on a first value of the first bit and a second value of the second bit, and these bits are TCI states).

However, Huang does not explicitly teach decoding the communication based at least in part on the determination. However, Huang-2284 in the same or similar field of endeavor teaches decoding the communication based at least in part on the determination(Huang-2284, see paragraph[0140], a UE may be configured up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the serving cell where M depends on the UE capability; each configured TCI state includes one RS set TCI-RS-SetConfig; each TCI-RS-SetConfig contains parameters for configuring quasi co-location relationship between the reference signals in the RS set and the DM-RS port group of the PDSCH; the RS set contains a reference to either one or two DL RSs and an associated quasi co-location type (QCL-Type) for each one configured by the higher layer parameter QCL-Type).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Huang-2284 into Huang’s system/method because it would allow supporting by the network multiple services with different requirements.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient resource utilization by supporting different services with different requirements (Huang-2284; [0148]).

Regarding claim 3: Huang discloses the method of claim 1, wherein the configuration indicates an association between the pre-emption indication fields and a set of demodulation reference signal (DMRS) ports, and wherein a DMRS port included in the Huang, see paragraph [0408], a UE can be configured up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell where M depends on the UE capability, and each configured TCI state includes RS set with parameters for configuring quasi co-location relationship between the reference signals in the RS set and the DM-RS port group of the PDSCH).  

Regarding claim 5: Huang discloses the method of claim 1, wherein the configuration is indicated in a radio resource control (RRC) message ( Huang, see paragraphs [0135-0138], RRC may be used for configuration, for example, RRC of a group-common DCI carrying the downlink pre-emption indication (PI) may use  a bitmap to indicate preempted resources within the semi-statically configured DL reference resource, the bitmap indicates for one or more frequency domain parts (N>=1) and/or one or more time domain parts (M>=1) and the following combinations are supported and predefined [M, N] =[14, 1], [7, 2]).  

Regarding claim 9: Huang discloses the method of claim 1, wherein decoding the communication comprises decoding the communication using one or more non-pre-empted resources in which the communication is scheduled, and without using the one or more pre-empted resources ( Huang,  see paragraphs [0295-0295], the UE is configured for one or more pre-empted resources using DCI format 2_1 with preemption indication  1…N , each pre-emption indication is 14 bits, and decoding can only be done if the configuration of pre-empted resources  using DCI 2_1 are available, and this configuration is independent of the other resource configuration, and  see paragraph [0158], Configuration of UE monitoring of preemption indication is per downlink bandwidth part (DL BWP)  .  

Regarding claim 10: Huang discloses the method of claim 1, wherein the sets of TCI states include all TCI states (Huang, see paragraph [0415], if the TCI is present in DCI, it is set as `Enabled`, the UE shall use the TCI-States according to the value of the `Transmission Configuration Indication` field in the detected PDCCH with DCI for determining PDSCH antenna port quasi co-location   ).  

Regarding claim 13: Huang discloses the method of claim 1, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for only a single TRP or a single panel (Huang, see paragraph [0436], a cell could be composed of one or multiple associated TRPs, i.e. coverage of the cell is composed of coverage of all associated TRP(s); one cell could be controlled by one BS, and BS may be associated with multiple antennal or antenna panel)..  

Regarding claim 14: Huang discloses the method of claim 13, wherein the UE is configured to receive the DCI from a first TRP or a first panel and is configured to receive other DCI from a second TRP or a second panel (Huang, see paragraph [0451], a UE can be configured with a set of serving cell(s), the first and second serving cells as TRPs with some restrictions to avoid UE being confused, the UE can be configured with a periodicity for monitoring a downlink control information in a first serving cell indicating preemption indication (PI) of a second serving cell in the set, the periodicity can be configured with a restriction that the periodicity comprises integer number OFDM symbol(s) in the second cell, for example, if a UE receives a DCI(s) in a first serving cell indicating a PI for the first serving cell with SCS 60 kHz and/or a PI for a second serving cell with SCS 15 kHz, the UE may be configured by a base station with a periodicity as 2 slots for receiving the DCI in the first cell. In this example, with aid of the periodicity 2 slots with SCS 60 kHz, the number of OFDM symbols with SCS 15 kHz within the periodicity is 7).  

Regarding claim 15: Huang discloses the method of claim 1, wherein the sets of TCI states correspond  to sets of quasi co-location (QCL) relationships (Huang, see paragraph [0068], a UE is RRC configured with a list of up to M candidate Transmission Configuration Indication (TCI) states at least for the purposes of QCL indication of relationships  ).  

Regarding claim 16: Huang discloses a method of wireless communication performed by a base station, comprising: transmitting a configuration that indicates an association between pre-emption indication fields and sets of transmission configuration indicator (TCI) states( Huang, see paragraph[0068], a UE is configured with a list of up to M candidate Transmission Configuration Indication (TCI) states), wherein a first pre-emption indication field and a second pre-emption indication field, of the pre-emption Huang,  see paragraph[0230], one DCI format which is denoted as DCI format 2_1 is used for indicating preemption indication, and see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and pre-emption is indicated as follows: pre-emption indication field 1, Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits), correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states, respectively( Huang, see paragraph[0415], if a TCI is Present in DCI, it is set as `Enabled` state), and wherein the first pre-emption indication field is different from the second pre- emption indication field, and the first set of TCI states is different from the second set of TCI states(see paragraphs [0462], both the first and second PI are configured to different cells and are different from each other, for example, if any of the two bits representing the two different PIs is each set to 1, the UE could determine the corresponding resource on the OFDM symbol is transmitted, for example, assuming that SCS of an activated BWP of a first serving cell is 60 kHz, SCS of an activated BWP of a second serving cell is 15 kHz and if a UE is configured by a base station to receive a DCI(s) comprising two PIs in a first serving cell every periodicity of 1 slot, the PI corresponding to 15 kHz SCS indicates resource for 3.5 OFDM symbols; a first bit in a first DCI would indicate PI for half of an OFDM symbol and a second bit in a second DCI would indicate PI for another half of the OFDM symbol; a UE could determine whether a corresponding resource on the OFDM symbol is transmitted or not based on a first value of the first bit and a second value of the second bit); determining that a see paragraph [0462],  if a UE is configured by a base station to receive a DCI(s) comprising two PIs in a first serving cell every periodicity 1 slot, the PI corresponding to 15 kHz SCS indicates resource for 3.5 OFDM symbols; a first bit in a first DCI would indicate PI for half of an OFDM symbol and a second bit in a second DCI would indicate PI for another half of the OFDM symbol, and  UE could determine whether a corresponding resource on the OFDM symbol is transmitted or not based on a first value of the first bit and a second value of the second bit, and these bits are TCI states); and transmitting downlink control information (DCI) that includes a pre-emption indication, that is indicated as a set of bits in the first pre-emption indication field or the second pre-emption indication field (Huang, see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and configuration of  component carriers with pre-emption indicator where  each pre-emption is indicated as follows: pre-emption indication field 1 , Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits). 

However, Huang does not explicitly teach wherein the pre-emption indication indicates one or more pre-empted resources in which the scheduled communication is pre-empted for the UE. However, Huang-2284 in the same or similar field of endeavor Huang-2284, see paragraph[0140], a UE may be configured up to M TCI-States by higher layer signaling to decode PDSCH that carries the pre-emption indication that indicates one or more pre-empted resources according to a detected PDCCH with DCI that is intended for the UE and the serving cell, where M depends on the UE capability; each configured TCI state includes one RS set TCI-RS-SetConfig; each TCI-RS-SetConfig contains parameters for configuring quasi co-location relationship between the reference signals in the RS set and the DM-RS port group of the PDSCH; the RS set contains a reference to either one or two DL RSs and an associated quasi co-location type (QCL-Type) for each one configured by the higher layer parameter QCL-Type).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Huang-2284 into Huang’s system/method because it would allow supporting by the network multiple services with different requirements.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient resource utilization by supporting different services with different requirements (Huang-2284; [0148]).

Regarding claim 19: Huang discloses the method of claim 18, wherein the [[set]]sets of TCI states includes all TCI states for the one or more pre-empted resources and the component carrier(Huang,  see paragraph [0065], a group common DCI carrying PI introduces a TCI (Transmission Configuration Indication) in a DCI for QCL (Quasi Co-Location) indication of data transmission: explicit signaling to the UE of the DL RS(s) ID and corresponding TCI state and implicit association of the DL RS ID(s) to a TCI state based on measurements by the UE, and see paragraph [0230], DCI formats for scheduling of PDSCH may include a transmission configuration indication (TCI) and TCI indicates  an association between DMRS (Demodulation Reference Signal) antenna ports of receiving PDSCH (Physical Downlink Shared Channel) and one or more than one reference signals) and a DCI format which is denoted as DCI format2_1 is used for indicating preemption indication associated with the configuration indicated by TCI).  

Regarding claim 21: Huang discloses the method of claim 16, wherein the configuration indicates an association between the pre-emption indication fields and a set of demodulation reference signal (DMRS) ports, wherein a DMRS port included in the set of DMRS ports is associated with the scheduled communication(Huang,  see paragraph [0230], DCI formats for scheduling of PDSCH may include a transmission configuration indication (TCI) and TCI indicates  an association between DMRS (Demodulation Reference Signal) antenna ports of receiving PDSCH (Physical Downlink Shared Channel) and one or more than one reference signals) and a DCI format which is denoted as DCI format2_1 is used for indicating preemption indication associated with the configuration indicated by TCI).    

Regarding claim 23: Huang discloses the method of claim 16, wherein the configuration is indicated in a radio resource control (RRC) message( Huang, see paragraph [0433], a configuration may be applied for one or multiple TRPs  and    see paragraph[0230], one DCI format which is denoted as DCI format 2_1 is used for indicating preemption indication, and see paragraph[0295-0295], identifier for DCI formats is one(1) bit, and pre-emption is indicated as follows: pre-emption indication 1, Pre-emption indication 2, . . . , Pre-emption indication N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits).  

Regarding claim 27: Huang discloses the method of claim 16, wherein the sets of TCI states correspond to a set of quasi co-location (QCL) relationships (Huang, see paragraph [0068], a UE is RRC configured with a list of up to M candidate Transmission Configuration Indication (TCI) states at least for the purposes of QCL indication of relationships).  

Regarding claim 28: Huang discloses a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: -7-PATENT U.S. Patent Application No. 16/715,727 Attorney Docket No. 0097-0671/190735 receive a configuration that indicates an association between [[a ]]pre-emption indication  fields and sets of transmission configuration indicator (TCI) state( Huang, see paragraph[0068], a UE is configured with a list of up to M candidate Transmission Configuration Indication (TCI) states)s, wherein a first pre-emption Huang,  see paragraph[0230], one DCI format which is denoted as DCI format 2_1 is used for indicating preemption indication, and see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and pre-emption is indicated as follows: pre-emption indication field 1, Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits), correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states, respectively ( Huang, see paragraph[0415], if a TCI is Present in DCI, it is set as `Enabled` state); wherein the first pre-emption indication field is different from the second pre-emption indication field, and the first set of TCI states is different from the second set of TCI states (see paragraphs [0462], both the first and second PI are configured to different cells and are different from each other, for example, if any of the two bits representing the two different PIs is each set to 1, the UE could determine the corresponding resource on the OFDM symbol is transmitted, for example, assuming that SCS of an activated BWP of a first serving cell is 60 kHz, SCS of an activated BWP of a second serving cell is 15 kHz and if a UE is configured by a base station to receive a DCI(s) comprising two PIs in a first serving cell every periodicity of 1 slot, the PI corresponding to 15 kHz SCS indicates resource for 3.5 OFDM symbols; a first bit in a first DCI would indicate PI for half of an OFDM symbol and a second bit in a second DCI would indicate PI for another half of the OFDM symbol; a UE could determine whether a corresponding resource on the OFDM symbol is transmitted or not based on a first value of the first bit and a second value of the second bit); receive downlink control information (DCI) that includes a pre-emption indication that is indicated as a set of bits in the pre-emption indication field(Huang, see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and configuration of  component carriers with pre-emption indicator where  each pre-emption is indicated as follows: pre-emption indication field 1, Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits); determine whether the UE is scheduled to receive a communication in one or more pre-empted resources indicated by the set of bits, via a component carrier associated with the first pre-emption indication field or the second pre-emption indication field, and using a TCI state included in the first set of TCI states or the second set of TCI states (see paragraph [0462],  if a UE is configured by a base station to receive a DCI(s) comprising two PIs in a first serving cell every periodicity 1 slot, the PI corresponding to 15 kHz SCS indicates resource for 3.5 OFDM symbols; a first bit in a first DCI would indicate PI for half of an OFDM symbol and a second bit in a second DCI would indicate PI for another half of the OFDM symbol, and  UE could determine whether a corresponding resource on the OFDM symbol is transmitted or not based on a first value of the first bit and a second value of the second bit, and these bits are TCI states).

However, Huang does not explicitly teach decode the communication based at least in part on the determination. However, Huang-2284 in the same or similar field of endeavor teaches the communication based at least in part on the Huang-2284, see paragraph[0140], a UE may be configured up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the serving cell where M depends on the UE capability; each configured TCI state includes one RS set TCI-RS-SetConfig; each TCI-RS-SetConfig contains parameters for configuring quasi co-location relationship between the reference signals in the RS set and the DM-RS port group of the PDSCH; the RS set contains a reference to either one or two DL RSs and an associated quasi co-location type (QCL-Type) for each one configured by the higher layer parameter QCL-Type). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Huang-2284 into Huang’s system/method because it would allow supporting by the network multiple services with different requirements.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve efficient resource utilization by supporting different services with different requirements (Huang-2284; [0148]).

Regarding claim 29: Huang discloses the UE of claim 28, wherein the sets of TCI states correspond to a single transmit receive point or a single panel in communication with the UE(Huang, see paragraph [0408], a BS as a single transmit and receive point, and configures a UE with up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell where M depends on the UE capability).  

Regarding claim 30: Huang discloses a base station for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: -8-PATENT U.S. Patent Application No. 16/715,727 Attorney Docket No. 0097-0671/190735 transmit a configuration that indicates an association between pre-emption indicationHuang, see paragraph[0068], a UE is configured with a list of up to M candidate Transmission Configuration Indication (TCI) states), wherein a first pre-emption indication field and a second pre-emption field, of the pre-emption indication fields( Huang,  see paragraph[0230], one DCI format which is denoted as DCI format 2_1 is used for indicating preemption indication, and see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and pre-emption is indicated as follows: pre-emption indication field 1, Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits), correspond to a first set of TCJ states and a second set of TCI states, of the sets of TCJ states, respectively( Huang, see paragraph[0415], if a TCI is Present in DCI, it is set as `Enabled` state); and wherein the first pre-emption indication field is different from the second pre-emption indication field, and the first set of TCI states is different from the second set of TCI states (see paragraphs [0462], both the first and second PI are configured to different cells and are different from each other, for example, if any of the two bits representing the two different PIs is each set to 1, the UE could determine the corresponding resource on the OFDM symbol is transmitted, for example, assuming that SCS of an activated BWP of a first serving cell is 60 kHz, SCS of an activated BWP of a second serving cell is 15 kHz and if a UE is configured by a base station to receive a DCI(s) comprising two PIs in a first serving cell every periodicity of 1 slot, the PI corresponding to 15 kHz SCS indicates resource for 3.5 OFDM symbols; a first bit in a first DCI would indicate PI for half of an OFDM symbol and a second bit in a second DCI would indicate PI for another half of the OFDM symbol; a UE could determine whether a corresponding resource on the OFDM symbol is transmitted or not based on a first value of the first bit and a second value of the second bit), determine that a scheduled communication, associated with a TCI state of the first set of TCI states or the second set of TCI states, is pre-empted for a user equipment (UE) (see paragraph [0462],  if a UE is configured by a base station to receive a DCI(s) comprising two PIs in a first serving cell every periodicity 1 slot, the PI corresponding to 15 kHz SCS indicates resource for 3.5 OFDM symbols; a first bit in a first DCI would indicate PI for half of an OFDM symbol and a second bit in a second DCI would indicate PI for another half of the OFDM symbol, and  UE could determine whether a corresponding resource on the OFDM symbol is transmitted or not based on a first value of the first bit and a second value of the second bit, and these bits are TCI states); and transmit downlink control information (DCI) that includes a pre-emption indication, that is indicated as a set of bits in the first pre-emption indication field or the second pre-emption indication field, using a component carrier associated with the first pre-emption indication field or the second pre-emption indication field (Huang, see paragraph[0294-0296], identifier for DCI formats is one(1) bit, and configuration of  component carriers with pre-emption indicator where  each pre-emption is indicated as follows: pre-emption indication field 1 , Pre-emption indication field 2, . . . , Pre-emption indication field  N, and  the size of DCI format 2_1 is configurable by higher layers, and each pre-emption indication is 14 bits).

However, Huang does not explicitly teach based at least in part on the determination, wherein the pre-emption indication indicates one or more pre-empted resources in which the scheduled communication is pre-empted for the UE. However, Huang-2284 in the same or similar field of endeavor teaches based at least in part on the determination, wherein the pre-emption indication indicates one or more pre-empted resources in which the scheduled communication is pre-empted for the UE (Huang-2284, see paragraph[0140], a UE may be configured up to M TCI-States by higher layer signaling to decode PDSCH that carries the pre-emption indication that indicates one or more pre-empted resources according to a detected PDCCH with DCI that is intended for the UE and the serving cell, where M depends on the UE capability; each configured TCI state includes one RS set TCI-RS-SetConfig; each TCI-RS-SetConfig contains parameters for configuring quasi co-location relationship between the reference signals in the RS set and the DM-RS port group of the PDSCH; the RS set contains a reference to either one or two DL RSs and an associated quasi co-location type (QCL-Type) for each one configured by the higher layer parameter QCL-Type).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Huang-2284 into Huang’s system/method because it would allow supporting by the network multiple services with different requirements.  Such combination would have been (Huang-2284; [0148]).

Regarding claim 31: Huang discloses the UE of claim 28, wherein the configuration indicates an association between the pre-emption indication field and at least one of a set of demodulation reference signal (DMRS) ports or a set of layers, wherein a DMRS port, included in the set of DMRS ports(Huang, see paragraph [0408], a UE can be configured up to M TCI-States by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell where M depends on the UE capability, and each configured TCI state includes RS set with parameters for configuring quasi co-location relationship between the reference signals in the RS set and the DM-RS port group of the PDSCH).  , or a layer, included in the set of layers, is used to determine whether the UE is scheduled to receive the communication Huang,  see paragraph [0230], DCI formats for scheduling of PDSCH may include a transmission configuration indication (TCI) and TCI indicates  an association between DMRS (Demodulation Reference Signal) antenna ports of receiving PDSCH (Physical Downlink Shared Channel) and one or more than one reference signals) and the DCI format which is denoted as DCI format2_1 is used for indicating preemption indication associated with the  configuration indicated by TCI).  .  

Regarding claim 32: Huang discloses the base station of claim 30, wherein the configuration indicates an association between the pre-emption indication field and at least one of a set of demodulation reference signal (DMRS) ports or a set of layers, wherein a DMRS, included in the set of DMRS ports, or a layer, included in the set of layers, is associated with the scheduled communication ( Huang,  see paragraph [0230], DCI formats for scheduling of PDSCH may include a transmission configuration indication (TCI) and TCI indicates  an association between DMRS (Demodulation Reference Signal) antenna ports of receiving PDSCH (Physical Downlink Shared Channel) and one or more than one reference signals) and the DCI format which is denoted as DCI format2_1 is used for indicating preemption indication associated with the  configuration indicated by TCI).    

Regarding claim 33: The method of claim 1, wherein the first pre-emption indication field and the second pre-emption indication field are associated with the component carrier and a second component carrier, respectively(Huang, see paragraph [0462],  if a UE is configured by a base station to receive a DCI(s) comprising two PIs,  intended  to two different components,  in a first serving cell every periodicity 1 slot, the PI corresponding to 15 kHz SCS indicates resource for 3.5 OFDM symbols; a first bit in a first DCI would indicate PI for half of an OFDM symbol and a second bit in a second DCI would indicate PI for another half of the OFDM symbol, and  UE could determine whether a corresponding resource on the OFDM symbol is transmitted or not).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190246395 to Huang (hereinafter “Huang”) in view of  US. Pub. 20190222284 to Huang-2284(hereinafter “Huang-2284”) and the combination of Huang and Huang-2284  is further combined with US. Pub. 20190379491 to Kilinc (hereinafter “Kilinc”)

Regarding claim 6: Huang discloses the method of claim 1, corresponding to the one or more pre-empted resources based at least in part on a determination that the UE is scheduled to receive the communication in the one or more pre-empted resources, via the component carrier, and using the TCI state (Huang,  see paragraph [0230], DCI formats for scheduling of PDSCH may include a transmission configuration indication (TCI) and TCI indicates  an association between DMRS (Demodulation Reference Signal) antenna ports of receiving PDSCH (Physical Downlink Shared Channel) and one or more than one reference signals) and the DCI format which is denoted as DCI format2_1 is used for indicating preemption indication associated with the  configuration indicated by TCI).  

However Huang does not explicitly teach wherein decoding the communication comprises resetting one or more log likelihood ratio (LLR) values. However, Kilinc in the same or similar field of endeavor teaches wherein decoding the communication comprises resetting one or more log likelihood ratio (LLR) values (Kilinc, see paragraph [0018], resetting LLR is the same as  ignoring the soft information as a result of puncturing and this may result setting LLR values corresponding to the ignored soft information to zero). In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kilinc within the system of Huang because it would allow the selection of a corrupted part of the data that requires retransmission. Furthermore, all references deal with same field of endeavor, thus modification of Huang  by Huang-2284 as modified by Kilinc would have been to achieve decreasing retransmission resources due to the fact that retransmission of data is only the corrupted for the part of the data instead of  for the entire data as disclosed in Kilinc para 0021.

Regarding claim 7: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However Huang does not explicitly teach the method of claim 6, wherein the one or more LLR values correspond to the TCI state. However, Kilinc in the same or similar field of endeavor teaches the method of claim 6, wherein the one or more LLR values correspond to the TCI state (Kilinc, see paragraph [0055], when the same UE, for example, detects the DMRS port  associated with TCI for the URLLC PDCCH within the eMBB transmission,  and UE may be configured to set the LLR values of the punctured bits to zero before decoding, and  if the probability of decoding failure is determined to be above a threshold, the UE may wait for the eNB's retransmission of the punctured eMBB bits instead of sending a NACK or the UE may send a NACK as usual. In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kilinc within the system of Huang because it would allow the selection of a corrupted part of the data that requires retransmission. Furthermore, all references deal with same field of endeavor, thus modification of Huang  by Huang-2284 as modified by Kilinc would have been to achieve decreasing retransmission resources due to the fact that retransmission of data is only the corrupted for the part of the data instead of  for the entire data as disclosed in Kilinc para 0021.

Regarding claim 8: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However Huang does not explicitly teach the method of claim 6, wherein the one or more LLR values are reset for all TCI states. However, Kilinc in the same or similar field of endeavor teaches the method of claim 6, wherein the one or more LLR values are reset for all TCI states (Kilinc, see paragraph [0018], resetting LLR is the same as ignoring the soft information as a result of puncturing and this may result setting LLR values corresponding to the ignored soft information to zero). In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by .

Claims 4, 11-12, 17, 22 and 24-26  are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20190246395 to Huang (hereinafter “Huang”) in view of  US. Pub. 20190222284 to Huang-2284(hereinafter “Huang-2284”) and the combination of Huang and Huang-2284  is further combined with US. Pub. 20210076324 to Kaikkonen (hereinafter “Kaikkonen”)

Regarding claim 4: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly teach the method of claim 1, wherein the configuration indicates an association between the pre-emption indication fields and a set of layers, wherein a layer included in the set of layers is used to determine whether the UE is scheduled to receive the communication. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 1, wherein the configuration indicates an association between the pre-emption indication fields and a set of layers, wherein a layer included in the set of layers is used to determine whether the UE is Kaikkonen, see paragraph [0010], FIG. 2, case where a UE has been configured two CORESETs with one or multiple TCI state associations as a layer to receive communication, for example,  for the CORESET #0, MAC-CE signaling is used to activate one of the configured TCI states at a time--i.e. either TCI state 0, 1 ).  In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kaikkonen within the system of Huang because it would allow combination of beam management and power saving. Furthermore, all references deal with same field of endeavor, thus modification of Huang  by Huang-2284 as modified by Kaikkonen would have been to achieve efficient  management  both beam and power by enabling efficient combination beam management and power saving as disclosed in Kaikkonen para 0016.

Regarding claim 11: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly teach the method of claim 1, wherein the sets of TCI states correspond to a single transmit receive point (TRP) or a single panel in communication with the UE. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 1, wherein the sets of TCI states correspond to a single transmit receive point (TRP) or a single panel in communication with the UE Kaikkonen, see paragraph [0087], a UE will have more than one panel but will, in general, only actively use one at a time for a set of TCI states).  In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kaikkonen within the system of Huang because it would allow combination of beam management and power saving. Furthermore, all references deal with same field of endeavor, thus modification of Huang  by Huang-2284 as modified by Kaikkonen would have been to achieve efficient  management  both beam and power by enabling efficient combination beam management and power saving as disclosed in Kaikkonen para 0016.

Regarding claim 12: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly teach the method of claim 1, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for multiple TRPs or multiple panels. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 1, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for multiple TRPs or multiple panels(Kaikkonen, see paragraph [0087],  a UE may have multiple RX/TX panels).  In view of the above, having the method of Huang and then given the well-

Regarding claim 17: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly the method of claim 16, wherein the sets of TCI states include all TCI states. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 16, wherein the sets of TCI states include all TCI states (Kaikkonen, see paragraph [0011-0014], FIG. 3 (A-C), TCI indicates the association of whether the TCI association is used to indicate a PI position for each TCI state, and  a TCI-PresentInDCI is set as `Disabled` or Enabled, which also indicate  a CORESET scheduling the PDSCH or the PDSCH is scheduled by a DCI format 1_0, and time offset value between the reception of the DL DCI and the corresponding, and see paragraph).  In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been 

Regarding claim 22: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly the method of claim 16, wherein the configuration indicates an association between the pre-emption indication fields and a set of layers, wherein a layer included in the set of layers is associated with the scheduled communication. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 16, wherein the configuration indicates an association between the pre-emption indication fields and a set of layers, wherein a layer included in the set of layers is associated with the scheduled communication (Kaikkonen, see paragraph [0010], FIG. 2, case where a UE has been configured two CORESETs with one or multiple TCI state associations as a layer to receive communication, for example,  for the CORESET #0, MAC-CE signaling is used to activate one of the configured TCI states at a time--i.e. either TCI state 0, 1). In view of the above, 

Regarding claim 24: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly the method of claim 16, wherein the sets of TCI states correspond to a single transmit receive point (TRP) or a single panel in communication with the UE. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 16, wherein the sets of TCI states correspond to a single transmit receive point (TRP) or a single panel in communication with the UE (Kaikkonen, see paragraph [0087], a UE will have more than one panel but will, in general, only actively use one at a time for a set of TCI states). In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by 

Regarding claim 25: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly the method of claim 16, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for multiple TRPs or multiple panels. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 16, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for multiple TRPs or multiple panels (Kaikkonen, see paragraph [0087], a UE will have more than one panel for DCI transmission of one or more pre- emption indications but will, in general, only actively use one at a time for DCI transmission of one or more pre- emption indications.  In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kaikkonen within the system of Huang because it would allow 

Regarding claim 26: Huang discloses a configuration that indicates an association between a pre-emption indication field and at least one of: a set of transmission configuration indicator (TCI) states, and a set of demodulation reference signal (DMRS) ports. However, Huang does not explicitly the method of claim 16, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for only a single TRP or a single panel. However, Kaikkonen in the same or similar field of endeavor teaches the method of claim 16, wherein the DCI includes one or more pre- emption indications, including the pre-emption indication, for only a single TRP or a single panel (Kaikkonen, see paragraph [0087], a UE will have more than one panel but will, in general, only actively use one at a time for DCI transmission of one or more pre- emption indications).  In view of the above, having the method of Huang and then given the well-established teaching of Huang-2284, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Huang-2284 as modified by Kaikkonen within the system of Huang because it would allow combination of beam management and power saving. Furthermore, all references deal with same field of endeavor, thus modification of .
Response to Arguments
 Applicant's arguments filed 06/22/2021 have been fully considered but they are not persuasive. See below:
    
 
Applicant argues that the cited sections of the applied references, whether taken alone or in any reasonable combination, do not disclose at least "receiving a configuration that indicates an association between pre-emption indication fields and sets of transmission configuration indicator (TCI) states, wherein a first pre-emption indication field and a second pre-emption indication field, of the pre-emption indication fields, correspond to a first set of TCI states and a second set of TCI states, of the sets of TCI states, respectively, and wherein the first pre-emption indication field is different from the second pre-emption indication field, and the first set of TCI states is different from the second set of TCI states.

 Examiner respectfully agrees with applicant, the claim that the first and second set of TCI states  with the first and the second PI respectfully where the first PI is different from the second PI because the first and second PI are for different component of the UE and terminate on different access point and the primary reference prior art, Huang, that is used in the office action discloses this in paragraph 0462, see the office action for more information.

Applicant argues that receiving downlink control information (DCI) that includes a pre-emption indication that is indicated as a set of bits in the first pre- emption indication field or the second pre-emption indication field; determining whether the UE is scheduled to receive a communication in one or more pre-empted resources indicated by the set of bits, via a component carrier associated with the first pre-emption indication field or the second pre-emption indication field, and using a TCI state included in the first set of TCI states or the second set of TCI states," as recited in independent claim 1, amended as proposed. 

Examiner respectfully directs applicant to the office action for more information, the use of component carrier and configuration of PI for the respective component carrier that is terminated on the respectfully access point is disclosed in Huang in detail.
Examiner respectfully indicates that based on the teaching of Huang in view of Haung-2284, the amendment are disclosed as shown in the office action, and  the rejection of  the independent claims 1, 16, 28 and 30 and their dependents  is still valid.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                              /AYAZ R SHEIKH/                                                                                              Supervisory Patent Examiner, Art Unit 2476